Citation Nr: 1513488	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from March 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Huntington, West Virginia rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2012.  

The Veteran's Appeal to Board of Veterans' Appeals was received in March 2013.  Unless specifically requested otherwise, any additional evidence received by the Board submitted by the Veteran or his representative may be considered by the Board in the first instance.  See BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence, but only for claims appealed on or after February 2, 2013).  Thus, the additional argument submitted by the Veteran's representative in January 2015 may be considered by the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was infected with tuberculosis in-service.  The Board finds that additional development is necessary before this claim can be adjudicated on the merits.  Service connection will be presumed for tuberculosis if manifest to a compensable degree within three years after discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran was never afforded a VA examination and opinion that determines whether the Veteran has a present diagnosis of tuberculosis, and if so, whether the disease is related to service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran submitted statements in August 2012, which indicated that on two occasions he lost his breathe for approximately twenty seconds while sleeping.  The Veteran stated that in October 2010, while on vacation in the Philippines, he went to a doctor for his condition.  In the Veteran's Notice of Disagreement, received in October 2012, the Veteran stated that he had suffered from tuberculosis for years.

Service treatment records (STRs) show that in January 1985 the Veteran suffered from a chronic productive cough which produced sputum speckled with blood.  STRs from July 1985 indicate that the Veteran was on PPD converter medication for tuberculosis.  A Dental Health Questionnaire from December 1988 indicates that the Veteran reported that he had tuberculosis.  In May 1990 the Veteran's health record indicated that the Veteran had an annual evaluation for tuberculosis.  The Veteran was found not to have active tuberculosis in May 1990. STRs also show that the Veteran used a respirator in-service.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for tuberculosis.  The examiner should offer an opinion as to whether there is a current tuberculosis disability and if so, whether it is causally related to the Veteran's military service.  All lay and medical evidence should be considered.

The Board notes that a positive PPD test is not the same thing as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  

An October 2012 VA correspondence stated that X-ray film submitted by the Veteran was returned to him because the RO did not have the capabilities to read them.  The correspondence specifically asked that the Veteran furnish written reports, which contain a diagnosis of the X-ray films.  In the Veteran's VA Form 9 he stated that he submitted medical evidence which included X-Ray findings and the Doctor's impressions.  The Veteran was unhappy that the medical evidence was not accepted and returned to him.  VA's duty to assist includes making reasonable efforts to obtain private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  Accordingly, the Board finds that attempts must be made to obtain and secure these and any other outstanding private medical records.   


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the appropriate Authorization and Release consent forms for any private provider that has treated his tuberculosis since service. Specifically ask the Veteran for the X-ray records previously submitted to VA and returned to the Veteran. 

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2.  Schedule the Veteran for a VA pulmonary examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed tuberculosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no tuberculosis is identified, the examiner should specifically state that fact.  

The examiner should furnish an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tuberculosis had its onset during active service; is related to the Veteran's in-service positive PPD test and latent tuberculosis; or otherwise originated during active service.  

The examiner should also opine as to whether or not the Veteran had active tuberculosis within three years of his separation from service in March 1988.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Thereafter, readjudicate the claim of entitlement to service connection for tuberculosis.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




